      Case 1:18-cv-00233-LAK-BCM Document 68 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  09/24/2020
HARSH KHURANA,
             Plaintiff,
                                                    18-CV-233 (LAK) (BCM)
      -against-
                                                    ORDER
WAHED INVEST, LLC, et al.
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons discussed on the record during the September 24, 2020 status conference

it is hereby ORDERED that:

      1.     The parties shall complete the depositions of Harsh Khurana and Junaid Wahedna

             no later than October 31, 2020. The deadline for completion of all remaining

             discovery, including depositions, is EXTENDED to December 31, 2020.

      2.     The settlement conference currently scheduled for October 13, 2020 at 2:15 p.m.

             is ADJOURNED to November 11, 2020 at 2:00 p.m. In light of the pandemic,

             the attendance requirements are modified as follows: All attendees may

             participate in the settlement conference telephonically, using the Court's

             teleconferencing facilities. The parties are directed to call (888) 557-8511 on

             their scheduled date, a few minutes before their scheduled time, and enter (a)

             the access code 7746387 and (b) the security code that the Court will provide

             to you, by email, on receipt of all parties' confidential settlement letters. The

             parties are advised that the Court's teleconferencing facilities permit both

             group conferences and private caucuses with each party or group of parties

             (and relevant counsel). If, after meeting and conferring among themselves,

             the parties wish to arrange a different remote technology (e.g.,
     Case 1:18-cv-00233-LAK-BCM Document 68 Filed 09/24/20 Page 2 of 2




            videoconferencing), they must request permission to use that technology by

            letter-motion, at least one week prior to the date of the conference, and be

            prepared to discuss the capabilities and security features of the proposed

            technology with the Court's staff. If the parties wish to conduct the

            settlement conference in person, in the courthouse, they must so advise the

            Court of that request at least one week prior to the date of the conference

            and must provide a precise headcount of the expected attendees, as well as

            the number of breakout rooms that they believe will be required. All other

            requirements of the Court's Order Scheduling Settlement Conference (Dkt. No.

            60) remain in effect, including the requirement that all parties submit confidential

            settlement letters no later than one week prior to the conference, as described in

            ¶ 3 of the Order Scheduling Settlement Conference.

Dated: New York, New York
       September 24, 2020
                                          SO ORDERED.



                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge




                                             2
